Citation Nr: 9903636	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  97-32 450A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether the veteran is eligible for educational assistance 
benefits under Chapter 30, Title 38, United States Code. 

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel







INTRODUCTION

The veteran had active service from February 1973 to August 
1975, and from February 1978 to January 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of decisions of the Buffalo, New York, 
regional office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1.  The veteran had active service from February 1973 to 
August 1975; he was discharged in order to attend college 
under the Reserve Officers Training Corps Scholarship Program 
(ROTC). 

2.  Following graduation, the veteran was commissioned as an 
officer in February 1978; he remained on continuous active 
duty until January 1998.  


CONCLUSION OF LAW

The criteria for entitlement to educational assistance 
benefits under Chapter 30, Title 38, United States Code, have 
not been met.  38 U.S.C.A. §§ 3011(a)(1), 3011(c)(2) (West 
1991 & Supp. 1997); 38 C.F.R. §§ 21.7040(b), 21.7042(f), 
21.7044(d)(2), 21.7044(e) (1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to educational 
assistance benefits under Chapter 30.  He realizes that he 
was commissioned as an officer in the Army subsequent to 
December 31, 1976, after having attended college on an ROTC 
scholarship, and that this generally prohibits eligibility 
for Chapter 30 educational benefits.  However, the veteran 
believes that he is excepted from this prohibition by the 
provisions of 38 C.F.R. § 21.7044(e).  He believes that he 
has met all of the requirements of 38 C.F.R. § 21.7044(e) 
necessary to qualify for this exception.  

The basic facts in this case are not in dispute.  The veteran 
had active service from February 1973 to August 1975.  His 
testimony at the November 1998 hearing before the undersigned 
member of the Board as well as documentation he has submitted 
establishes that he was discharged in August 1975 in order to 
accept appointment as a cadet in the Army ROTC under the ROTC 
Financial Assistance Program.  Following graduation in 
January 1978, the veteran was commissioned as an officer in 
February 1978.  His claim for educational benefits was 
submitted in July 1996, and the veteran was discharged from 
service in January 1998.  

An October 1996 computer printout notes that the veteran had 
24 months of Chapter 34 eligibility remaining.  However, the 
Veterans' Educational Assistance Program, administered under 
Chapter 34 of Title 38 of the United States Code, expired in 
December 1989, precluding payment of Chapter 34 benefits 
after that date.  38 U.S.C.A. § 3462(e) (West 1991).  To 
compensate veterans who had remaining entitlement to Chapter 
34 benefits as of the program expiration date, laws were 
enacted allowing, under certain circumstances, the conversion 
of remaining benefits to benefits under Chapter 30 of Title 
38 of the United States Code.

An individual may establish basic eligibility for Chapter 30 
educational assistance by showing that he first entered on 
active duty as a member of the Armed Forces after June 30, 
1985, or that, as of December 31, 1989, he was eligible for 
educational assistance benefits under chapter 34, served on 
active duty at any time during the period beginning on 
October 19, 1984 and ending on July 1, 1985, continued on 
active duty without a break in service, after June 30, 1985, 
served at least three years of continuous active duty, and 
after completion of the aforementioned service, continued on 
active duty.  38 U.S.C.A. § 3011(a)(1); 38 C.F.R. §§ 21.7040, 
21.7042(a)(1), 21.7044(a).  However, pursuant to 38 U.S.C.A. 
§ 3011(c)(2) and 38 C.F.R. § 21.7044(d)(2), eligibility for 
Chapter 30 educational assistance benefits is precluded for 
an individual who after December 31, 1976, receives a 
commission as an officer in the Armed Forces upon completion 
of a program of educational assistance under section 2107 of 
Title 10, the ROTC.  An exception to this restriction is 
outlined in 38 C.F.R. § 21.7044(e), which provides that 
eligibility for Chapter 30 benefits is not precluded for 
veterans who met the requirements for educational assistance 
under 38 C.F.R. § 21.7044(a) prior to being commissioned as 
an officer. 

As noted above, the veteran received a commission as an 
officer in the Army in February 1978, and is therefore barred 
from eligibility to Chapter 30 educational assistance 
benefits.  38 C.F.R. § 21.7044(d)(2).  The question becomes 
whether or not the veteran met the requirements for 
educational assistance under 38 C.F.R. § 21.7044(a) prior to 
his commission in February 1978, so as to qualify for the 
exception provided by 38 C.F.R. § 21.7044(e).  

After review of the veteran's contentions and the evidence of 
record, the Board is unable to find that he qualifies for the 
exception provided by 38 C.F.R. § 21.7044(e).  The Board 
notes the veteran's testimony and other evidence of record 
purporting to demonstrate that he has met all the 
requirements of 38 C.F.R. § 21.7044(a).  However, in this 
case the key is that 38 C.F.R. § 21.7044(e) requires all of 
these requirements must be met prior to receiving the 
commission as an officer.  Otherwise, the claim must fail.  

The veteran received his commission in February 1978.  The 
final requirement of 38 C.F.R. § 21.7044(a) states that the 
veteran must have been on active duty at any time during the 
period beginning on October 19, 1984, and ending on July 1, 
1985, and continued on active service without a break.  
38 C.F.R. § 21.7044(a)(6).  The veteran did not meet, and 
could not have possibly have met this requirement prior to 
receiving his commission in 1978.  Therefore, the veteran is 
not entitled to the exception provided by 38 C.F.R. 
§ 21.7044(e).  

The Board is aware of the veteran's many years of active 
service, and is sympathetic to his contentions.  However, 
payment of educational benefits must be authorized by 
statute, and the pertinent criteria for basic eligibility 
have not been met.  As the disposition of this case is based 
on law, and not on the facts of the case, the claim must be 
denied based on lack of entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1996).  


ORDER

Entitlement to educational assistance benefits under Chapter 
30, Title 38, United States Code is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

